Exhibit 99.1 RRsat Global Communications Network Ltd and its Subsidiaries Interim Condensed Consolidated Financial Statements As of June 30 2011 RRsat Global Communications Network Ltd and its subsidiaries Index to the Interim Consolidated Financial Statements as of June 30, 2011 Contents Page Interim Consolidated Balance Sheets F-3 Interim Consolidated Statements of Operations F-5 Interim Consolidated Statements of Changes in Shareholders' Equity and Comprehensive Income F-7 Interim Consolidated Statements of Cash Flows F-10 Interim Notes to the Consolidated Financial Statements F-12 F-2 RRsat Global Communications Network Ltd and its subsidiaries Interim Consolidated Balance Sheets In thousands except share data June 30 December 31 Current assets Cash and cash equivalents $ $ Marketable securities Accounts receivable: Trade (net of provision for doubtful accounts of $6,742 and $5,641 as of June 30, 2011 and December 31, 2010 , respectively) Other Fair value of embedded currency conversion derivatives Deferred taxes Prepaid expenses Total current assets Fair value of embedded currency conversion derivatives Deposits and long-term receivables Long term prepaid expenses Deferred taxes Assets held for employee severance payments Fixed assets, at cost, less accumulated depreciation and amortization Goodwill Intangible assets,at cost, less accumulated amortization Total assets $ $ CEO CFO August 7, 2011 F-3 RRsat Global Communications Network Ltd and its subsidiaries Interim Consolidated Balance Sheets (Cont'd) In thousands except share data June 30 December 31 Liabilities and shareholders’ equity Current liabilities Accounts payable: Trade $ $ Other Fair value of embedded currency conversion derivatives Related parties 85 55 Deferred income Total current liabilities Long - term liabilities Deferred income Fair value of embedded currency conversion derivatives Liability in respect of employee severance payments Deferred taxes Total long - term liabilities Total liabilities Commitments, contingent liabilities and liens Shareholders' equity Share capital: Ordinary share NIS 0.01 par value each (20,000,000 shares authorized as of June 30, 2011 and December 31, 2010; 17,346,561 shares issued and fully paid as of June 30, 2011 and December 31, 2010) 40 40 Additional paid in capital Retained earnings Accumulated other comprehensive gain (loss) 54 ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these interim consolidated financial statements F-4 RRsat Global Communications Network Ltd and its subsidiaries Interim Consolidated Statements of Operations In thousands, except share data Six months ended Three months ended Year ended June 30 June 30 June 30 June 30 December 31 Revenues $ Cost of revenues Gross profit Operating expenses Sales and marketing General and administrative Total operating expenses Operating income Interest and marketable securities income 97 Currency fluctuation and other financing income (expenses) net ) 92 ) ) Changes in fair value of embedded currency conversion derivatives ) ) Income before taxes on income Income taxes ) Net income $ The accompanying notes are an integral part of these interim consolidated financial statements F-5 RRsat Global Communications Network Ltd and its subsidiaries Interim Consolidated Statements of Operations (cont’d) In thousands, except share data Six months ended Three months ended Year ended June 30 June 30 June 30 June 30 December 31 Income per ordinary share Basic income per ordinary share Diluted income per ordinary share Weighted average number of ordinary share used to compute basic income per ordinary share Weighted average number of Ordinary share used to compute diluted income per ordinary share The accompanying notes are an integral part of these interim consolidated financial statements F-6 RRsat Global Communications Network Ltd and its subsidiaries Interim Consolidated Statements of Changes in Shareholder's Equity and Comprehensive Income In thousands, except share data Ordinary shares Accumulated other Additional Retained comprehensive Share Amount paid-in capital earnings Income (loss) Total Six months ended June 30, 2011 Balance as at January 1, 2011 $
